Citation Nr: 1817617	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-01 426	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia



THE ISSUE

Entitlement to service connection for an enlarged prostate with bleeding, to include as due to herbicide agent exposure. 



REPRESENTATION

Veteran represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

LM Stallings, Associate Counsel



INTRODUCTION

The Veteran served on active duty from December 1966 to November 1968.  

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2013 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran was scheduled for a hearing in May 2017.  In May 2017 correspondence, the Veteran withdrew his request for a hearing.  


FINDING OF FACT

In May 2017, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that a withdrawal of the appeal for the claim of entitlement to service connection for enlarged prostate with bleeding, to include as due to herbicide agent exposure, is requested.   


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran for the claim of entitlement to service connection for enlarged prostate with bleeding, to include as due to herbicide agent exposure, have been met.  38 U.S.C. § 7105(b)(2), (d)(5) (2012); 38 C.F.R. § 20.204 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204.  Withdrawal is effective when received by the agency of original jurisdiction (AOJ).  38 C.F.R. § 20.204(b)(3).  

In the present case, the Veteran has withdrawn his appeal for the claim of entitlement to service connection for enlarged prostate with bleeding, to include as due to herbicide agent exposure; hence, in regards to this claim, there remain no allegations of error of fact or law for appellate consideration.  Specifically, in May 2017 written correspondence, received by the AOJ prior to the appeal being sent to the Board, the Veteran requested to withdraw his appeal for the claim of entitlement to service connection for enlarged prostate with bleeding, to include as due to herbicide agent exposure.  The Board finds that the Veteran's withdrawal of his appeal was fully informed and voluntary.  Accordingly, the Board does not have jurisdiction to review the appeal of this claim and it is dismissed.


ORDER

The appeal with regard to the claim of entitlement to service connection for an enlarged prostate with bleeding, to include as due to herbicide agent exposure, is dismissed.  



____________________________________________
M. Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


